DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 12/03/2019.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, 11, 12, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 9, and 11 of U.S. Patent No. 10,530,184. Although the claims at issue are not identical, they are not patentably distinct from each other as seen below.
Instant Application
Patent No. 10,530,184
1. A method comprising:





 accessing, by a computing device, a power network model generated from data describing assets and power stations of an electric power network; 



computing, by the computing device, a validation score for the power network model by performing operations comprising: 

computing a connectivity score indicating connectivity errors in the power network model as compared to the electric power network, 






















computing an asset score indicating power-delivery errors in the power network model with respect to power-consuming assets serviced by the electric power network, 












computing a power-flow score indicating power-flow calculation errors in the power network model with respect to voltage ranges specified for the electric power network, and calculating the validation score from the connectivity score, the asset score, and the power-flow score; 



computing, by the computing device, an updated validation score subsequent to a modification in the power network model, wherein the modification changes at least one element in the power network model, wherein at least one of the validation score, the asset score, and the power-flow score is computed based on (a) the at least one element and (b) at least one updated value of the at least one of the validation score, the asset score, and the power-flow score is computed from the at least one element having the modification; and 



outputting, by the computing device, the power network model with the modification to a control system of the electric power network.
1. A method for verifying that a power network model matches an electric power network providing electrical power to multiple assets positioned in multiple locations in a geographical area, the method comprising: 

accessing, by a validation device, the power network model, wherein the power network model is generated from asset data stored in a geographic information system database and describing assets and power stations of the electric power network; 

computing, by the validation server, a validation score for the power network model by performing operations comprising: 

(a) computing a connectivity score indicating connectivity errors in the power network model as compared to the electric power network, 

wherein computing the connectivity score comprises: (i) detecting connections among modeled nodes in the power network model and a modeled power source in the power network model, (ii) generating, in a non-transitory computer-readable medium, a graph data structure representing the modeled nodes and the connection, (iii) detecting, from the connections represented in the graph data structure, de-energized nodes in the power network model that lack connectivity to the modeled power source, and 

(iv) calculating the connectivity score as a function of a number of the nodes and a number of the de-energized nodes, wherein an increase in the number of the de-energized nodes causes the connectivity score to indicate increased connectivity errors, 

(b) computing an asset score indicating power-delivery attribute errors in the power network model with respect to power-consuming assets serviced by the electric power network, wherein computing the asset score comprises: (i) identifying modeled assets included in the power network model, (ii) determining that deficient assets, which are a subset of the modeled assets, have power-delivery attribute values indicating a power-delivery error, and (iii) calculating the asset score as a function of a number of the modeled assets and a number of the deficient assets, wherein an increase in the number of the deficient assets causes the asset score to indicate increased power-delivery errors,


 (c) computing a power-flow score indicating power-flow calculation errors in the power network model with respect to voltage ranges specified for the electric power network, and (d) calculating the validation score based on the connectivity score, the asset score, and the power-flow score; 


determining, by the validation server, that the validation score is below a threshold validation score; computing, by the validation server, an updated validation score subsequent to a modification in the power network model, wherein the modification changes one or more of (i) the connections in the power network model, (ii) the power-delivery attribute values in the power network model, and (iii) power-flow calculations in the power network model; and causing, by the validation server, a control system to identify and correct errors in the electric power network using the power network model with the modification, 

wherein the validation device outputs the power network model based on the updated validation score exceeding the threshold validation score.
Claim 3
Claim 1
Claim 4
Claim 1
Claim 5

Claim 1
Claim 6
Claim 3
Claim 7
Claim 1
Claim 8
Claim 4
Claim 9
Claim 8
Claim 11
Claim 1
Claim 12
Claim 9
Claim 14
Claim 11
Claim 15
Claim 12


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
A method comprising: 
accessing, by a computing device, a power network model generated from data describing assets and power stations of an electric power network; 
computing, by the computing device, a validation score for the power network model by performing operations comprising: 
computing a connectivity score indicating connectivity errors in the power network model as compared to the electric power network, 
computing an asset score indicating power-delivery errors in the power network model with respect to power-consuming assets serviced by the electric power network, 
computing a power-flow score indicating power-flow calculation errors in the power network model with respect to voltage ranges specified for the electric power network, and 
calculating the validation score from the connectivity score, the asset score, and the power-flow score; 
computing, by the computing device, an updated validation score subsequent to a modification in the power network model, wherein the modification changes at least one element in the power network model, wherein at least one of the validation score, the asset score, and the power-flow score is computed based on (a) the at least one element and (b) at least one updated value of the at least one of the validation score, the asset score, and the power-flow score is computed from the at least one element having the modification; and 
outputting, by the computing device, the power network model with the modification to a control system of the electric power network.

The limitation of “computing, by the computing device, a validation score for the power network model” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, computing a validation score is simply performing an arithmetic operation. 
The limitation of “computing a connectivity score indicating connectivity errors in the power network model as compared to the electric power network” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, computing a connectivity score is simply performing an arithmetic operation. 
The limitation of “computing an asset score indicating power-delivery errors in the power network model with respect to power-consuming assets serviced by the electric power network” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, computing an asset score is simply performing an arithmetic operation. 
The limitation of “computing a power-flow score indicating power-flow calculation errors in the power network model with respect to voltage ranges specified for the electric power network” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, computing a power-flow score is simply performing an arithmetic operation. 
The limitation of “calculating the validation score from the connectivity score, the asset score, and the power-flow score” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, computing a power-flow score is simply performing an arithmetic operation. 
The limitation of “computing, by the computing device, an updated validation score subsequent to a modification in the power network model, wherein the modification changes at least one element in the power network model, wherein at least one of the validation score, the asset score, and the power-flow score is computed based on (a) the at least one element and (b) at least one updated value of the at least one of the validation score, the asset score, and the power-flow score is computed from the at least one element having the modification” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, computing an updated validation score is simply performing an arithmetic operation. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation directed to a mathematical operation but for the recitation of generic computer components, then it falls within the “mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under step 2A prong two, this judicial exception is not integrated into practical application because the additional claim limitations outside the abstract idea may be considered generic computer functions. In particular, the claim recites additional limitations: “accessing….” and “outputting….”.
These additional limitations must be considered individually and with the claims as a whole to determine if they integrate the judicial exception into a practical application. These additional elements may be considered generic computer function implemented with generic computer component that apply the abstract idea to a manner recited with a high level of generality. See MPEP 2106.05(h).
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of power network model, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to electric power network beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered well understood, routine, and conventional. The additional limitation of “accessing….”and “outputting…” fall within the category of insignificant extra-solution activity. The limitation of “accessing….” represents mere data accessing in order to perform calculations using the data. Similarly, the “outputting….” limitation represents extra-solution activity. It is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Further, both of these elements are well-understood, routine and conventional. 
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. As discussed in the parent claim analysis, the recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application since the claimed invention further claims: The method of claim 1, wherein the power network model is usable by the control system for identifying and correcting errors in the electric power network. The “identifying and correcting” amounts to mere instructions to apply the judicial exception since it recites power network model of the abstract idea in a highly generic manner (e.g. based at least partially upon”) (see MPEP 2106.050(f)). The claim is directed to an abstract idea. The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the recited “identifying” and “correcting” amount to mere instructions to apply the judicial exception. For at least these reasons, the claims are not patent eligible.

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The method of claim 1, wherein the power network model with the modification is outputted based on the updated validation score exceeding a threshold validation score. The “outputting….” limitation represents extra-solution activity. It is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The method of claim 1, wherein the modification changes one or more of (i) connections in the power network model, (ii) power-delivery attributes in the power network model, and (iii) power-flow calculations in the power network model.. The limitation falls within the “mental process” such as performing by paper and pen.

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The method of claim 1, wherein computing the connectivity score comprises: detecting connections among modeled nodes in the power network model and a modeled power source in the power network model; generating, in a non-transitory computer-readable medium, a graph data structure representing the modeled nodes and the connection; detecting, from the connections represented in the graph data structure, de-energized nodes in the power network model that lack connectivity to the modeled power source; and calculating the connectivity score as a function of a number of the modeled nodes and a number of the de-energized nodes, wherein an increase in the number of the de-energized nodes causes the connectivity score to indicate increased connectivity errors, wherein the function of the number of the modeled nodes and the number of the de- energized nodes computes a percentage of the modeled nodes that have connectivity to the modeled power source. The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the recited “detecting”, “generating” and “calculating” amount to mere instructions to apply the judicial exception. For at least these reasons, the claims are not patent eligible.

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The method of claim 5, wherein computing the connectivity score further comprises identifying, from the power network model, unoccupied de-energized nodes indicating locations that are serviced by the electric power network and that are modeled as lacking consumers, wherein the connectivity score is also calculated from a number of unoccupied de-energized nodes, wherein an increase in the number of the unoccupied de-energized nodes causes the connectivity score to indicate increased connectivity errors. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The method of claim 6, wherein computing the asset score comprises: identifying modeled assets included in the power network model;  31Attorney Docket 035361-1165655 Patent Application determining that deficient assets, which are a subset of the modeled assets, have power-delivery attribute values indicating a power-delivery error; and calculating the asset score as a function of a number of the modeled assets and a number of the deficient assets, wherein an increase in the number of the deficient assets causes the asset score to indicate increased power-delivery errors. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The method of claim 7, wherein the function of the number of the modeled assets and the number of the deficient assets computes a percentage of the modeled assets that lack the power-delivery errors. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.
With respect to claim 9, similar analysis as claim 1 applied. Further, claim 9 recites a a control system, a non-transitory computer readable medium, and a processing device.  The components are recited at high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (See: MPEP 2106.05(f)).
For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claims 10-20, similar analysis as claims 1-8 applied.

Allowable Subject Matter
Claims 1-20 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Beddo et al (US Publication No. 2014/0108094) teaches training statistical techniques within the matrix, generalized cross validation tests, and rapid training the neutral network par [0033], the weight of each neural network model is equal to the validation score for the model par [0045].
Beddo et al and other prior arts do not singularly or in combination discloses the limitation “computing a connectivity score indicating connectivity errors in the power network model as compared to the electric power network, computing an asset score indicating power-delivery errors in the power network model with respect to power-consuming assets serviced by the electric power network, computing a power-flow score indicating power-flow calculation errors in the power network model with respect to voltage ranges specified for the electric power network, and calculating the validation score from the connectivity score, the asset score, and the power-flow score; computing, by the computing device, an updated validation score subsequent to a modification in the power network model, wherein the modification changes at least one element in the power network model, wherein at least one of the validation score, the asset score, and the power-flow score is computed based on (a) the at least one element and (b) at least one updated value of the at least one of the validation score, .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE

Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        08/23/2021